DocuSign Envelope ID: B9155D46-146E-44D7-9E73-098598519358
                       Case 1:19-cv-00192-DLB Document 1-4 Filed 01/18/19 Page 1 of 4



                                            FIRST AMENDMENT
                                                    TO
                                       PURCHASE AND SALE AGREEMENT
             
                     THIS AMENDMENT (the “Amendment”), dated as of the 15th day of June, 2018, amends
             that certain Purchase and Sale Agreement, dated the 31st day of May, 2018, for the purchase and
             sale of the M/Y “G-Force,” a 2006 Caison 64 (USCG: 1178391 | HIN: CYE00002J506),
             hereinafter the “Yacht,” hereinafter the “Purchase Agreement” made and entered between BILL
             KELLER, as BUYER on the Purchase Agreement, and G-FORCE SPORTFISHING, INC., a Delaware
             corporation, as SELLER on the Purchase Agreement, pursuant to the provisions of Paragraph 16B
             of the Purchase Agreement:

                     I. Paragraphs 3 and 4 shall be deleted in their entirety and replaced with the following:
                           3. SURVEY: The BUYER may have the Yacht surveyed at his expense, to verify
                               the condition of the Yacht, to verify the condition of the Yacht and the accuracy
                               of the attached inventory.
                                   A. The SELLER agrees that the BUYER or his agents may examine the
                                       Yacht and inventory in a nondestructive manner.
                                   B. Short Haul:
                                          i.   The SELLER may stipulate at which boatyard, or ramp, he is
                                               willing to have the Yacht hauled for survey and agrees that
                                               delivery to and from the boatyard or ramp, for survey, which he
                                               hereby authorizes, and which is agreed to be at the SELLER’s
                                               sole risk and expense.
                                         ii.   All costs for survey are at the BUYER’s expense.
                                   C. Engine:
                                          i.   The BUYER may inspect the engines of the Yacht to include
                                               compression checks and the level of disassembly required to
                                               accomplish the same.
                                         ii.   The costs for engine survey are at BUYER expense.
                                   D. Sea Trial:
                                          i.   The BUYER may conduct a Sea Trial of the Yacht.
                                         ii.   All cost for sea trial are at BUYER expense.
                                   E. The SELLER agrees that the BUYER or his agents may examine any
                                       and all parts of the Yacht and inventory in a nondestructive manner and
                                       may conduct any type of survey of the BUYER’S choice.
                                   F. The SELLER agrees that he or his agents will make the complete
                                       inventory of the Yacht, as described in the attached document, available
                                       on the Yacht for the SURVEY.
                                   G. The SELLER agrees that he or his agents will make available all
                                       maintenance logs and records of the Yacht for the SURVEY.
                                   H. The BUYER agrees that the surveyor(s) shall be employed by the
                                       BUYER.

                     II. Paragraph 4 is now RESERVED.


             First Amendment to Purchase and Sale Agreement
                                                     Page 1 of 4
                                                                                                                   Exhibit C
DocuSign Envelope ID: B9155D46-146E-44D7-9E73-098598519358
                       Case 1:19-cv-00192-DLB Document 1-4 Filed 01/18/19 Page 2 of 4




                     III. Paragraph 5 shall be changed as follows:
                             5. The Buyer shall notify the SELLING BROKER of his acceptance of the
                                 YACHT and inventory, his rejection of the YACHT, or his intention to request
                                 repairs or a price adjustment for same, no later than five o’clock P.M. local time
                                 on July 6, 2018, if said notice has not been timely received, the BUYER shall
                                 be deemed to have accepted the YACHT and inventory in its present condition,
                                 subject to the terms, if any, of paragraph #8.

                     IV. Paragraph 7 shall be changed as follows:
                            7. The “closing” on this sale shall take place on or before July 9, 2018 at Five
                                o’clock PM, local time, at the office of RT 113 Boat Sales. The closing on the
                                sale shall be deemed completed when:
                                   A. All documents necessary to transfer good and absolute title to the
                                        YACHT have been received by the BUYER or by the SELLING
                                        BROKER on behalf of the BUYER; and
                                   B. SELLER provides a Due Diligence Letter as to the status of the
                                        SELLER and its shareholders; and
                                   C. The balance of the SELLING PRICE is paid in certified or collected
                                        funds to the SELLER, or to the SELLING BROKER for transmittal to
                                        the SELLER; and

                     V. Paragraph 9 shall be changed as follows:
                           3. The SELLER warrants and/or agrees as follows:
                                  C. To deliver the YACHT and its inventory as accepted in Paragraph #5,
                                      on or before July 9, 2018, at Sunset Marina.
                                  G. To hold harmless and defend the BUYER and BROKERS against any
                                      and all claims arising out of or in connection to the SELLER and its
                                      shareholders. SELLER will notify BUYER within five (5) days of any
                                      suit filed against the SELLER or its shareholders that may affect the
                                      BUYER’s receipt, use and possession of the YACHT including good
                                      and absolute title thereto; and to assume all costs incident to defending
                                      BUYERS and BROKERS against such claims including their
                                      reasonable attorney’s fees.

                     VI. The Following additional terms are hereby added to Paragraph 16 and incorporated into
                         the Purchase Agreement:
                             16. This Agreement shall:
                                    F. SELLER consents and acknowledges that this agreement is freely
                                        assignable by BUYER to any individual or entity, foreign or domestic,
                                        of their choosing.
                                    G. If SELLER has traveled to Mexico with Yacht and has a Mexico
                                        Temporary Import Permit, hereinafter “MTIP”, SELLER agrees to and
                                        is responsible, at SELLER’s expense, to cancel the MTIP and to provide
                                        proof before Closing.



             First Amendment to Purchase and Sale Agreement
                                                     Page 2 of 4
DocuSign Envelope ID: B9155D46-146E-44D7-9E73-098598519358
                       Case 1:19-cv-00192-DLB Document 1-4 Filed 01/18/19 Page 3 of 4



                                      H. SELLER acknowledges that BUYER may need to secure various
                                         licensed surveyors, as required by US and Foreign registries. In the
                                         event Survey and Sea Trial analysis is not satisfactorily completed prior
                                         to ACCEPTANCE, upon election of BUYER, at his sole discretion,
                                         SELLER consents to extend ACCEPTANCE DATE by ten (10) days.
                                      I. In the event the BUYER, at his sole discretion, desires to have financing
                                         for this sale, BUYER shall obtain said financing prior to CLOSING. If
                                         financing is chosen by BUYER, then BUYER’s obligations under this
                                         Agreement are contingent upon Buyer obtaining financing. BUYER
                                         represents that he will arrange financing, however, in the event that
                                         BUYER is unable to obtain financing, this Agreement will be deemed
                                         terminated under the terms of Section 4 of this Agreement.
                                      J. Closing is contingent on approval of BUYER’s insurance company is
                                         received prior to ACCEPTANCE, based on the results of the Survey
                                         and Sea Trial, or based on the completion of repairs/improvements
                                         required by the insurance company. In the event that BUYER is unable
                                         to obtain approval from insurance company, this Agreement will be
                                         deemed terminated.
                                      K. SELLER will furnish to BUYER payoff amounts of all liens/lien
                                         holders at the time of Seller’s acceptance. List will include name,
                                         amounts and point of contact for each lien. 5 days prior to closing, Seller
                                         will provide confirmation from each lien holder that they agree to the
                                         terms of the sale and a closing statement, signed by each lien holder,
                                         showing the disbursements of the sale proceeds. At the Request of
                                         BUYER, SELLER will secure executed lien releases prior to closing.

                     VII.     The signatory for SELLER in the Purchase Agreement is hereby changed to /S/
                              Melissa Obetz, as President of G-Force Sportfishing, Inc. Any initials on Purchase
                              Agreement pages are hereby changed to MO.

                     VIII.    All provisions of the Agreement not expressly amended hereby shall remain
                              unmodified and unamended hereby and the Agreement, as amended by this First
                              Amendment to Purchase and Sale Agreement, shall continue in full force and effect
                              in accordance with the terms of the Agreement. Defined terms used herein and not
                              defined herein shall have the meaning attributed thereto in the Agreement.

                     IX.      This Amendment may be executed in any number of counterparts, each of which
                              counterparts, when so executed and delivered, shall be deemed to be an original, and all of
                              which counterparts, when taken together, shall constitute but one and the same
                              Amendment. A faxed signature shall be deemed as effective as an original signature.


                 [SIGNATURES BEGIN ON FOLLOWING PAGE, SPACE BELOW LEFT INTENTIONALLY BLANK]




             First Amendment to Purchase and Sale Agreement
                                                     Page 3 of 4
DocuSign Envelope ID: B9155D46-146E-44D7-9E73-098598519358
                       Case 1:19-cv-00192-DLB Document 1-4 Filed 01/18/19 Page 4 of 4



                   IN WITNESS WHEREOF, THE PARTIES HERETO HEREBY CERTIFY THAT THEY
             HAVE READ AND UNDERSTAND EACH AND EVERY PROVISION OF THE FOREGOING
             AMENDMENT, AND THAT THEY HAVE EXECUTED THIS AMENDMENT AS THEIR OWN FREE
             ACTS ON THE DAY AND YEAR FIRST WRITTEN BELOW:

             Dated this 15th day of June, 2018.

              As to Seller                                   As to Buyer

              G-FORCE SPORTFISHING, INC.                     BILL KELLER


              By:                                            By:
                      Melisa Obetz                                 Mr. Bill Keller
                      President
                      G-Force Sportfishing, Inc.




             First Amendment to Purchase and Sale Agreement
                                                     Page 4 of 4
